— Judgment entered in plaintiff’s favor unanimously reversed on the law and the facts, without costs and without disbursements, and, in the exercise of discretion, a new trial is ordered. On this record the verdict of $35,000 is excessive to the point where the judgment entered thereon may not stand. The proof in this case as to damages is so unsatisfactory as to compel us to conclude that the interests of justice require a new trial. The defendant having conceded liability, such new trial should be confined to the issue of damages. In the light of the plaintiff’s pre-existing psychiatric condition, additional and more explicit evidence is required to enable an enlightened determination as to the amount of exacerbation, if any, which may be attributed to the accident. We suggest that this might well be a ease for the use of the impartial medical panel. Moreover, the proof as to the necessity for surgical procedures was purely speculative and, therefore, should not have been submitted to the jury. Concur-—■ Rabin, J. P., McNally, Eager, Steuer and Staley, JJ.